DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 05/16/22. Claims 1 and 21 have been amended and claims 23-25 have been newly added. Claims 1, 3-12 and 14-25 are examined herein.
                                                                                                                                                                                                  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12 and 16-25 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Lebel et al. (US 10,779,604).
In regard to claim 1, Lebel et al. teaches a protective helmet comprising: an outer shell (outer shell of helmet 101) configured for distributing impact forces (inherent of helmet 101), and a socket adjacent to the outer shell (connector portion 306), an inner layer located within the outer shell configured for damping impact forces wherein the socket is located between the outer shell and the inner liner (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9), wherein the socket (306) includes a frame (insert 307) located inside the outer shell and between the inner layer and the outer shell (see insert 307 located between the inner layer: 902, 904, 906 and the outer shell of helmet 101), and an electrical accessory (earphone 104 including connection 304/318), wherein at least a portion of the electrical accessory is located within the frame and between the inner layer and the outer shell (see figures 2, 3 and 4 detailing the portion of earphone 304, 318 is located in socket along frame between liner and shell when attached to frame as illustrated in Figure 9).

 	In regard to claim 3, Lebel et al. teaches wherein the frame (307) has a frame opening through which the electrical accessory is removable or through which the electrical accessory protrudes (recess and tab 604/602 and are taught to be reversed such that the recess 602 is in the helmet and 604 is on the earphone: column 5, lines 8-11 or recess can be electrical pads:612 to receive electrical pins: 610).
  
 	In regard to claim 4, Lebel et al. teaches wherein the frame (307) engages and laterally retains the electrical accessory (104, 304/318) in at least one retaining direction orientated parallel to the-3- MEl 30129321v.1outer shell at a location that the frame engages and laterally retains the electrical accessory (see figures 3 and 6, tab and recess of earphone and frame interact so that the accessory is retained parallel to the outer shell or pin and pad electrical connectors).  

 	In regard to claim 5, Lebel et al. teaches wherein the at least one retaining direction is orientated parallel to a circumferential direction of the outer shell (retaining direction of tabs and recess of earphone and helmet would be parallel to a circumferential direction of the outer shell: see figures 3 and 6 and the pin and pad electrical connectors would retain the earphone in a direction that is parallel to a circumferential direction of the outer shell).  

 	In regard to claim 6, Lebel et al. teaches wherein the socket (306) is located on an edge of the outer shell (see figure 3 and 4), the edge defines a lower edge of the outer shell (see figure 8), the frame (307) is adjacent to the lower edge of the outer shell and the frame opening is located at the lower edge of the outer shell (figure 8: recess and tab 604/602 is located at lower edge of the outer shell and the electrical pad openings retaining the electrical pins are located at the lower edge of the outer shell).

 	In regard to claim 7, Lebel et al. teaches wherein the protective helmet further comprises a helmet trim connected to the outer shell (bottom portion of 306 is a helmet trim, see figure 8 on opposite side of shell), and configured for at least partially covering the, edge of the outer shell (see figure 8, trim bottom of 306 on opposite side of helmet that is not used for socket structure).  

 	In regard to claim 8, Lebel et al. teaches wherein the frame opening is laterally offset from a vertical central longitudinal plane of the protective helmet (see figure 8 frame openings of recess 602/604 and electrical pads 612 are offset from centerline of helmet).  

 	In regard to claim 9, Lebel et al. teaches wherein the socket (306) has a snap-in device (tab: 604) configured for engaging and holding the accessory (column 4, lines 62 through column 5, lines 1-7).  

 	In regard to claim 10, Lebel et al. teaches wherein the socket (306) has a wall (see wall surrounding tab 604), the electrical accessory (104, 308) is positioned flatly against the wall (308 is positioned flatly against wall around 604 when recess and tab are attached), and the snap-in device (604) has at least one hook (tab:604 is hook) that adjustably protrudes from the wall and is configured for engaging and holding the electrical accessory (column 4, lines 62 through column 5, lines 1-7).  

 	In regard to claim 11, Lebel et al. teaches wherein the protective helmet comprises an electric module device (battery module: 804), coupled to the outer shell and electrically connected to the socket (see battery module attached in figure 8 to outer shell and column 4, lines 25-44 for electrical attachment), and the socket has a pole assembly configured to be detachably electrically coupled to the electrical accessory (column 5, lines 38-42).  

 	In regard to claim 12, Lebel et al. teaches wherein the pole assembly has at least one plug contact (contact pad: 612) configured for connection with the electrical accessory (via pins 610) (column 4, lines 25-44).
  
 	In regard to claim 16, Lebel et al. teaches wherein the protective helmet is a protective motorcycle helmet (helmet 101 can be used when riding a motorcycle as desired: column 1, lines 6-9).  

 	In regard to claim 17, Lebel et al. teaches wherein the frame (307) engages and laterally retains the electrical accessory (104, 308) on both sides of the electrical accessory in the at least one retaining direction (see figure 3 both sides of frame 307 engage and laterally retain earphone portion: 308/318 via side walls).    

 	In regard to claim 18, Lebel et al. teaches wherein the frame (307), starting at the frame opening (electrical pads or recess), extends along the outer shell (see figure 8).  

 	In regard to claim 19, Lebel et al. teaches wherein the electrical accessory (earphone: 104, 308/318) is oriented in the frame in a vertical direction (see figure 3). 
 
 	In regard to claim 20, Lebel et al. teaches wherein the edge defines a lower edge of the outer shell (see figure 8).

In regard to claim 21, Lebel et al. teaches a protective helmet comprising: an outer shell (outer shell of helmet 101) configured for distributing impact forces (inherent of helmet 101), a socket (connector portion: 306) adjacent to the outer shell, and an inner layer located within the outer shell configured for damping impact forces wherein the sock is located between the outer shell and the inner layer (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9), wherein the socket (306) includes a frame (insert 307) located inside the outer shell and between the inner layer and the outer shell (see insert 307 located between the inner layer: 902, 904, 906 and the outer shell of helmet 101), wherein the frame (307) is configured to house at least a portion of an electrical accessory within the frame and between the inner layer and outer shell (frame 307 houses earphone 104, 308/316 see figure 3; figure 9 details the frame 307 being configured to house a portion of the electrical accessory 104, 308/316 between the inner liner and outer shell).

 	In regard to claim 22, Lebel et al. teaches further including an electrical connection configured to electrically connect to an electrical accessory located in the socket (pins:610 and pads: 612; column 5, lines 12-17).

 	In regard to claim 23, Lebel et al. teaches wherein the frame is attached to the inner layer (frame: 307 is attached to inner layer via outer shell).
 	In regard to claim 24, Lebel et al. teaches wherein adjacent to the frame, the inner layer is configured to dampen impact forces (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9 is adjacent to the frame 307 and is configured to dampen some impact forces applied thereto).

 	In regard to claim 25, wherein, adjacent to the frame, the inner layer is configured to dampen impact forces (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9 is adjacent to the frame 307 and is configured to dampen some impact forces applied thereto).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. in view of Glezerman et al. (US 2016/0100649).
Lebel et al. teaches a helmet with socket assembly as described above in claim 1. However, Lebel et al. fails to teach at least one pushbutton along the electrical accessory.
  	In regard to claims 14 and 15, Glezerman et al. teaches an electrical accessory defining at least one pushbutton configured for operating the electrical accessory, wherein the at least one pushbutton protrudes from the socket connection (see figures 1-3, pushbutton 152: paragraph 0054 on accessory); and wherein the at least one pushbutton being positioned on the electrical accessory (Glezerman: pushbuttons 125 in figure 3 are pushed in which is an insertion direction of the socket connection of Lebel when on the earphone accessory).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earphone accessory of Lebel et al. with pushbutton controls as taught by Glezerman et al., since the earphone accessory of Lebel et al. provided with pushbutton controls would allow one to adjust the volume and turn on/off the earphones as needed and would provide a pushbutton protruding from the socket when the earphone is placed therein. Applicant’s invention, Lebel et al., and Glezerman et al. all deal with electronic accessories coupled to helmets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 14-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/328,413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both detail a protective helmet with an outer shell and an inner layer with a socket and frame located between the outer shell and the inner layer, wherein the frame connects to an electrical accessory such that a portion of the accessory extends between the outer shell and inn layer (see figures and claims in both the instant application and 16/328,413).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Claims 1, 3-12 and 14-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/328,375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both detail a protective helmet with an outer shell and an inner layer with a frame comprising a socket located between the outer shell and the inner layer, wherein the frame connects to an electrical accessory such that a portion of the accessory extends between the outer shell and inn layer (see figures and claims in both the instant application and 16/328,375).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive.
 	Applicant remarks that Lebel et al. fails to teach a portion of the accessory located between the inner layer and outer layer as required by claims 1 and 21. 
	It is noted that claims requires a portion of the accessory to be located (claim 1) or to be configured to be located (claim 21) between the inner layer and outer layer, which is taught by Lebel et al. As seen in figure 9, the socket (306) and therefore frame (307) is located between the outer surface of the outer shell and the inner liner (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9 inner layer is interior to the socket and frame (306/307)). The earphone accessory comprises portions 104, 308/316, when the earphone accessory is attached to the frame a portion of the accessory (308/316) would be located between the outer surface of the outer shell and the inner liner (suspension system with mesh, padding and straps: 902, 904, 906: see figure 9 detailing chin strap interior relationship to socket 306). It is noted that the earphone does not need to be placed between the inner liner straps and the helmet shell, only a portion of the earphones, which includes the attachment portion 308/316 needs to be located between the helmet liner/strap and an outer surface of the outer shell. Since the attachment of the earphone portion 308/316 to the frame and socket 306/307 is at the inner side of the outer shell, it is between the inner layer and the outer surface of the outer shell.

 	Applicant argues that Level in view of Glezerman fails to teach at least one push button protruding from the sock connection as required by claims 14 and 15 
 	It is noted that claims 14 and 15 require at least one push button located on the electrical accessory protruding from the socket. Glezerman is used to teach that an accessory can have a push button thereon to function the accessory. The claims require the pushbutton to protrude from the socket and to be on the accessory. The earphone accessory of Level with a pushbutton as taught by Glezerman would teach an earphone with a pushbutton that protrudes from the socket when the earphone is attached thereto.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732